Citation Nr: 9913419	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-16 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, as secondary to service-connected synovitis 
of the right knee.

2.  Entitlement to an increased evaluation for synovitis of 
the right knee, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the June and July 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By unappealed decision dated December 1995, the RO 
continued the denial of the veteran's claim of entitlement to 
service connection for a low back disability as secondary to 
service-connected synovitis of the right knee.

3.  The evidence associated with the claims file subsequent 
to the December 1995 denial does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
decide fairly the merits of the claim.

4.  The veteran's synovitis of the right knee is 
characterized by moderate subluxation or lateral instability, 
moderate limitation of motion, and degenerative arthritis.


CONCLUSIONS OF LAW

1.  The RO's December 1995 decision denying service 
connection for a low back disability as secondary to service-
connected synovitis of the right knee is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  The evidence received since the December 1995 rating 
decision is not new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability as secondary to service-
connected synovitis of the right knee have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The criteria for an evaluation in excess of 20 percent 
for synovitis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 (1998).

4.  The criteria for a separate evaluation of 10 percent for 
degenerative arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5003 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

The veteran's claim of entitlement to service connection for 
a low back disability as secondary to the service-connected 
right knee was previously considered and denied by the RO.  
Initially, a March 1976 rating decision denied service 
connection for a lumbar spine disability as secondary to the 
service-connected right knee.  This denial was confirmed by a 
BVA decision in December 1976.  A December 1977 RO decision 
found that new and material evidence had not been presented 
to reopen the claim of service connection for a low back 
disability on a secondary basis.  This denial was confirmed 
and continued by subsequent rating decisions in October 1993 
and December 1995.  The veteran was notified of the December 
1995 decision and provided with his appellate rights that 
same month, but he did not appeal the decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the RO's determination in order to initiate an appeal of the 
decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no 
NOD is filed within the prescribed period, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  As the 
veteran in this case did not file an NOD to the RO's March 
1950 determination, that determination is final.  Id; 
38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. § 7105(a) 
(West 1991), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998); Suttmann v. Brown, 5 Vet.App. 
127, 135 (1993).  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet.App. 523, 528-29 (1994).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in conjunction with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  This standard 
represents a liberalization of the definition of material 
evidence and permits a finding of materiality even where the 
evidence would not establish a well-grounded claim.  See 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999); 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999).

The relevant evidence that was of record at the time of the 
RO's December 1995 denial included the veteran's service 
medical records, a February 1976 VA examination, a September 
1976 RO hearing transcript, and 1977 to 1995 VA outpatient 
records.

The service medical records show no indications for or 
treatment of a low back disability.  At the February 1976 VA 
examination, the veteran reported pain in his low back since 
a bowling accident in 1966.  The examiner observed tenderness 
in the lumbar region and the x-ray report showed narrowing of 
the L5-S1 disc space and mild hypertrophic spurring.  The 
veteran was assessed with osteoarthritis.  The veteran 
testified at the September 1976 RO hearing that he injured 
his back while bowling in 1965.  He said that his knee gave 
way and his back popped.  A few weeks later, he discovered 
that he had arthritis of the low back.  The VA outpatient 
records indicate that the veteran was followed for pain, 
tenderness, and degenerative joint disease of the low back.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's December 1995 
denial consists of a June 1997 statement from the veteran, VA 
outpatient records from 1996 to 1998, and a January 1999 BVA 
hearing transcript.

In his June 1997 statement, the veteran stated that his back 
caused constant pain which radiated into his right leg.  He 
also said that the VA had given him a brace, cane, and 
medication.  The VA outpatient records indicate that the 
veteran continued to be followed for low back pain and 
arthritis.  The notes from April 1997 reflect findings of 
pain with flexion and extension of the back.  The x-ray 
report showed diffuse osteophytes and reduced L5-S1 disc 
space.  The veteran was assessed with lumbar spine stenosis.

At the BVA hearing, the veteran testified that he had no 
difficulty with his back until he began to have problems with 
his knee.  He identified the beginning of his back disability 
as occurring approximately three years after his discharge 
from active service.  He described his back pain as constant 
and claimed that it worsened when his knee was bothering him.  
He said that he first learned that he had arthritis of the 
back 20 years ago.  Doctors had told him that he had 
arthritis but had not expressed an opinion as to whether the 
back disability was related to the right knee.  He admitted 
that a car accident 10 years previously had aggravated his 
back.

The Board finds that none of the evidence submitted since the 
RO's last final denial bears substantially and directly upon 
the specific matter under consideration, that is, whether the 
veteran's low back disability is related to his service-
connected right knee.  None of the recently submitted 
evidence includes a competent medical opinion that 
establishes a nexus or relationship between the low back 
disability and the veteran's period of active service.  On 
the contrary, the veteran has admitted that the doctors have 
diagnosed his back with arthritis and have not related it to 
his right knee.  The Board cannot rely on the veteran's 
belief that his knee has caused or aggravated the back 
disability because evidence of a medical nexus cannot be 
established by a lay person.  Brewer v. West, 11 Vet.App. 
228, 234 (1998); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The newly submitted evidence only confirms that the veteran 
currently has a back disability and that he receives ongoing 
treatment for it.  As such, this evidence must be considered 
cumulative and redundant of evidence previously considered.  
The Board recognizes the veteran's representative's request 
for a current VA examination to determine if the veteran's 
service-connected right knee aggravated the veteran's low 
back.  However, as the veteran has not submitted a well-
grounded claim, the VA is under no obligation to assist the 
veteran by scheduling an examination.  Epps v. Gober, 126 
F.3d 1464 (Fed.Cir. 1997).  Accordingly, the Board finds that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a low back disability as secondary to his 
service-connected right knee.  Therefore, the last prior 
denial remains final and the benefit sought on appeal must be 
denied.



II. Increased Rating

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

The record shows that the RO granted service connection for 
synovitis of the right knee in March 1948 and assigned a 
noncompensable evaluation effective from October 1947.  The 
veteran was thereafter assigned a temporary 100 percent 
evaluation effective from August 20, 1975 to October 31, 
1975.  Thereafter, the rating assigned for this disability 
was increased to 10 percent effective from December 1975.  
The Board confirmed this evaluation in a decision dated 
December 1976.  Finally, in a decision dated October 1997, 
the RO increased the disability evaluation to 20 percent 
effective from June 1997.

At a VA examination in July 1997, the veteran related a 
history of having sustained a right knee injury in 1944 while 
on active duty.  He said that he had been wearing a knee 
brace and using a cane for approximately the last twenty 
years.  He complained of constant aching and periodic 
effusion, as well as the knee occasionally giving out.  He 
reported that he took Motrin and went swimming twice a week 
for physical therapy.

Upon examination, the veteran walked with an antalgic gait, 
bearing weight predominantly on the left lower extremity.  
The right knee exhibited tenderness of the joint line on the 
medial aspect.  Range of motion was measured to 65 degrees on 
the right and to 95 degrees on the left.  There was diffused 
atrophy of the right quadriceps and slight soft tissue 
swelling below the patella.  The x-ray report showed minimal 
degenerative arthritic changes of the right knee with 
osteophyte formation.  The veteran was diagnosed with 
residuals of postoperative right knee.

VA outpatient records from 1997 and 1998 indicate that the 
veteran continued to receive treatment and therapy for his 
right knee pain and arthritis.  Notes from June 1997 include 
objective findings of no anterior-posterior instability, 
range of motion to 100 degrees, a mild valgus opening, 
patellofemoral crepitus, and reduced glide.  The veteran was 
assessed with progressive degenerative joint disease of the 
right knee.

The veteran appeared at a hearing before the undersigned 
Board Member in January 1999.  The veteran described his 
right knee pain as constant and as radiating into his leg and 
back.  He said that the knee becomes swollen occasionally and 
gives out a few times each month.  He testified that he 
always wore a knee brace and that he used a cane.  He took 
medication and participated in physical therapy to alleviate 
his knee disability.

The veteran's synovitis of the right knee has been awarded a 
20 percent schedular evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  According to the 
rating schedule, an impairment of the knee resulting in 
moderate recurrent subluxation or lateral instability is 
rated at 20 percent.  A finding of severe recurrent 
subluxation or lateral instability is necessary for an award 
of 30 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).  In addition to applicable schedular criteria, under 
38 C.F.R. §§ 4.40, 4.45 (1998), the VA is required to 
consider whether an increased evaluation could be assigned on 
the basis of functional loss due to pain or weakness to the 
extent that any such symptoms are supported by adequate 
pathology.  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

A veteran who has arthritis and instability of the knee may 
be entitled to a separate rating.  If a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also x-ray evidence of arthritis and 
limitation of motion severe enough to warrant a zero percent 
rating under Diagnostic Code 5260 or 5261, a separate rating 
is available under Diagnostic Code 5003 or 5010.   See 
VAOPGCPREC 9-98, Fed. Reg. 63 (1998).

In conclusion, the Board finds that the evidence supports no 
more than a schedular rating of 20 percent pursuant to 
Diagnostic Code 5257.  Taking into consideration the 
provisions of 38 C.F.R. §§ 4.7, 4.10, and 4.40 (1998), as 
well as range of motion, tenderness of the knee, and 
complaints of chronic pain, the Board finds that the 
veteran's right knee is productive of moderate impairment, 
but no more than moderate impairment.

The most recent VA outpatient record reports a range of 
motion that is representative of only moderate impairment.  
See 38 C.F.R. § 4.71a, Plate II (1998).  Moreover, the 
veteran has reported a moderately active lifestyle of 
walking, swimming, shopping, and other daily activities.  He 
reports that his recurrent instability only occurs when he 
has placed a lot of pressure on the knee.  He does not 
complain of fatigue, incoordination, or weakness.  The 
veteran does report pain on use and some swelling; however, 
the Board finds that the overall disability picture most 
closely approximates one of moderate impairment.

However, the Board does find that the veteran is entitled to 
a separate 10 percent rating for his right knee disability 
pursuant to Diagnostic Code 5003.  See VAOPGCPREC 9-98, Fed. 
Reg. 63 (1998).  The VA examination of July 1997 determined 
that the veteran walked with a limp and that he had impaired 
range of motion of the right knee.  Most importantly, x-ray 
evidence established that the veteran had degenerative 
arthritis of the right knee.  VA outpatient records from 1997 
and 1998 also confirmed that the veteran suffered from 
progressive degenerative joint disease of the right knee.  In 
addition, the veteran has submitted credible testimony 
regarding the instability of his knee.  Therefore, the Board 
concludes that a separate rating for degenerative arthritis 
of the right knee is warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
right knee disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a low back 
disability as secondary to the service-connected right knee, 
the claim is denied.

An evaluation in excess of 20 percent for synovitis of the 
right knee is denied.

A separate evaluation of 10 percent for degenerative 
arthritis of the right knee is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

